Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This application has an effective filing date of August 12, 2002. This application is a continuation (CON) of 14/298,810 (PAT 9583614)
which is a CON of 13/757,597 (02/01/2013; PAT 8916437)
which is a CON of 13/022,559 (02/07/2011; PAT 8377767)
which is a CON of 11/403,185 (04/11/2006; PAT 7883980)
which is a CON of 10/754,966 (01/09/2004; PAT 7112478)
which is a DIV of 10/342,576 (01/14/2003; PAT 6833556)
which is a CIP of 10/217,758 (08/12/2002; PAT 7084423).
This Office Action is in response to the amendment and remarks filed January 15, 2021.
The previously outstanding rejections of Claims 17, 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been overcome by amendment of Claim 17.  Also, the previously outstanding rejections of Claims 5, 6, 8, 14, 15, 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been overcome by amendment of Claims 5, 6, 14, and 15. This action is an ALLOWANCE. 
Response to Arguments
Applicants’ amendment and remarks filed January 15, 2021 have been fully considered and are found to be persuasive. As such, the rejections noted in the previous office action mailed October 19, 2020 have been overcome and/or withdrawn.

Note also Applicants’ arguments against the rejection of Claims 1, 2, 5, and 7 as anticipated by DELEONIBUS (US 6,091,076) are found to be persuasive since DELEONIBUS’ channel area 114 does not comprise an undoped semiconductor material as required by instant independent Claim 1. To the contrary, DELEONIBUS discloses channel area 114 is either an n-type or p-type silicon, depending on the application of the transistor. See “REMARKS”, page 8, last paragraph, beginning “The rejection of claims 1, 2, 5, and 7 as being anticipated…”. As such, the rejection of claims 1, 2, 5, and 7 noted in the prior office action have been withdrawn.

Allowable Subject Matter
Claims 1-2, 5-8, 10-11,14-18 and 22-49 are allowed.  The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to the amendment and arguments filed by Applicants on January 15, 2021. See "REMARKS", page 8, fourth and fifth paragraphs. See also the Office Action mailed October 19, 2020, page 8, section “Allowable Subject Matter”.
Also, note the prior art made of record with this office action and not relied upon is considered pertinent to applicant's disclosure. COOK JR (US 3,946,415) discloses a transistor (See FIG. 5 and Column 4, line 40 through line 68) comprising 

    PNG
    media_image1.png
    218
    465
    media_image1.png
    Greyscale


a transistor with at least one electrical junction having a semiconductor channel region 32, source/drain contacts 36, 38 to the channel region 32, and an interface layer 40. However, COOK JR does not disclose nor render obvious either alone or in combination with the prior art of record metal source/drain contacts, the interface layer 40 located disposed between the semiconductor channel region 32 and metal source/drain contacts,  and the semiconductor channel region comprising an undoped semiconductor material – as required by Applicants’ claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813